         Case 1:19-cv-11488-GHW Document 32 Filed 09/24/20 Page 1 of 2


  THE WEITZ LAW FIRM, P.A.
                                                                           Bank of America Building
                                                                      18305 Biscayne Blvd., Suite 214
                                                                             Aventura, Florida 33160
                                                                                Main: 305-949-7777
                                                                                Fax: 305-704-3877

September 24, 2020

VIA CM/ECF
Honorable Gregory H. Woods
United States District Court
Southern District of New York
500 Pearl Street, Courtroom 12C
New York, New York 10007

       Re:     Velasquez v. Two Big Boys, Inc., d/b/a Posh Bar & Lounge, et al.
               Case No. 1:19-cv-11488-GHW
Dear Judge Woods:

        Per Your Honor’s Individual Rules of Practice in Civil Cases, R. 2(C)(ii), the parties are
required to submit a Joint Letter requesting a Pre-Motion Conference in order to seek leave to
file a motion or to resolve a discovery dispute. The parties’ counsel, therefore, submit this Joint
Letter for your consideration.

        In accordance with the Scheduling Order issued in this civil case [D.E. 19], Plaintiff
prepared a notice of Plaintiff’s intention to conduct the deposition of Defendant, JOHN
IOANNOU, and served said notice upon defendant’s undersigned attorney, Paris Gyparakis, Esq.
[See Exhibit “A”, annexed hereto]. On August 21, 2020, Mr. Ioannou’s counsel informed
Plaintiff’s counsel that his client was out of the country and that he has not been able to confirm
his appearance at the scheduled deposition. Defendant’s counsel requested that Plaintiff’s counsel
adjourn the deposition and offered to pay for the costs of same. Plaintiff’s counsel did not consent
to the adjournment and informed Defendant’s counsel accordingly.

        On the day of the deposition, Plaintiff ‘s counsel waited, with a court reporter, for Mr.
Ionnaou, and Mr. Gyparakis, to attend the deposition via Zoom. Neither the defendant nor his
attorney attended the scheduled deposition. Thereafter, Plaintiff’s counsel emailed Defendant’s
counsel to inquire as to why no one appeared for the deposition at the time scheduled. The
Defendant’s counsel advised by email that his client, at the time of the scheduled deposition, had
no internet access and therefore unable to attend. Plaintiff’s counsel responded that he was
willing to reschedule for a time that day at which the deponent would be able to access the internet,
but no available time was provided by the Defendant’s counsel.

       Thereafter, on September 21, Plaintiff’s counsel again spoke with Defendant’s counsel
and they mutually agreed that the Defendant would be deposed on Wednesday, September 23 at
11 AM and that Defendant’s responses to Plaintiff’s discovery demands would be produced on
September 22 by 5 PM. Plaintiff’s counsel confirmed this by email. Defendant’s counsel
         Case 1:19-cv-11488-GHW Document 32 Filed 09/24/20 Page 2 of 2

Honorable Gregory H. Woods
September 24, 2020
Page 2


confirmed the agreed date and time for both the production of discovery by email. Despite the
agreement, Defendant failed to produce the discovery. Plaintiff’s counsel immediately notified
Defendant’s counsel by email of his failure to produce the discovery. Furthermore, once again,
on September 23, at the agreed and noticed time, although Defendant’s counsel appeared,
Defendant failed to appear for the deposition and seems no longer to be cooperating with his
counsel.

        At this time, Plaintiff seeks leave of the Court to move to Compel Discovery and for
Sanctions with regard to the failure to appear for the deposition and the Parties’ counsel, therefore,
jointly request a Pre-Motion conference to be scheduled by the Court in this case. [Copies of all
of the above-referenced emails will be produced as exhibits in the event the Court grants
Plaintiff’s request to file the formal Motion to Compel Discovery and for the imposition of
Sanctions.] As stated above, the parties have been conferring by email and by telephone
regarding the deposition, without any resolution at this time. Plaintiff’s counsel did advise
Defendant’s attorney that Plaintiff would be seeking leave to file a Motion to Compel due to the
lack of cooperation from Defendant/deponent and his attorney. Communication has regularly
been conducted between the parties’ counsel by email and telephone conference. Nonetheless,
discovery remains incomplete at this time.

        Therefore, in order to resolve this matter, the parties hereby jointly request a Pre-Motion
Telephone Conference to discuss, with the Court’s assistance, the resolution to this discovery
issue and/or for Plaintiff to seek leave of the Court to file Plaintiff’s Motion to Compel and for
Sanctions.

       Thank you for your attention to this matter.

Respectfully submitted,

By: S/ B. Bradley Weitz          .               By: S/ Paris Gyparakis        .
   B. Bradley Weitz, Esq.                           Paris Gyparakis, Esq.
   The Weitz Law Firm, P.A.                         Rosen & Associates, P.C.
   Bank of America Building                         747 Third Avenue
   18305 Biscayne Blvd., Suite 214                  New York, NY 10017
   Aventura, FL 33160                               Telephone: (212) 223-1100
   Telephone: (305) 949-7777                        Facsimile: (212) 221-1102
   Facsimile: (305) 704-3877                        Email: pgyparakis@rosenpc.com
   Email: bbw@weitzfirm.com                         Attorney for John Ioannou
   Attorney for Plaintiff
